DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 7, 10 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taschenberg (U.S. Patent # 3578343).

Regarding claim 1, Taschenberg discloses a seal system (fig 1 same as fig 6) comprising: a first member (22);

a seal (20) carried by the first member (22) and having a seal face (right side surface of 104); and

a second member (30) rotatable relative to the first member about an axis (30 rotates with respect to 22 as seen in fig 4) and having:

a seat (seat of 30), the seat having a seat face (34) in sliding sealing engagement with the seal face (34 slides against 20); wherein the second member further comprises:
an annular channel (46) axially spaced from the seat face (46 spaced from the 34), 
a circumferential array of passageway legs (38, fig 4 same as fig 1), the passageway legs connected to the annular channel (38 connected to 46).

Regarding claim 5, Taschenberg discloses the apparatus wherein:

the annular channel fully radially overlaps a contact area of the seat face and seal face (46 overlaps the contact area between 20 and 34, fig 6).

Regarding claim 6, Taschenberg discloses the apparatus wherein:

the annular channel has a first surface axially diverging from the seat face in an outward radial direction (as seen in examiner annotated Taschenberg fig 6 below).

    PNG
    media_image1.png
    621
    1016
    media_image1.png
    Greyscale

Regarding claim 7, Taschenberg discloses the seal system wherein:

the annular channel has a second surface axially diverging from the first surface in an outward radial direction (as seen in examiner annotated fig 6 below).

Regarding claim 10, Taschenberg discloses the seal system wherein:
the passageway legs and the annular channel are in a first piece (38 are in first piece 30);
a second piece encircles and is attached to the first piece (32 attached to 30); and
the second piece has a circumferential array of apertures (62, fig 2 same as fig 1) and cooperates with the first piece (62 communicate with 46) to define a 

Regarding claim 11, Taschenberg discloses the seal system wherein:

the second piece circumferential array of apertures are axially offset from the annular channel in a direction away from the seal (62 axially offset from 46).

Regarding claim 12, Taschenberg discloses the seal system wherein:
the second piece is attached to the first piece via interference fit or braze (32 in interference fit with 30).

Regarding claim 13, Taschenberg discloses the seal system wherein:

the passageway legs and the annular channel are in a first piece (38 and 46 are in first piece 30, fig 1);

the first piece has a radially inwardly open annular second channel (second channel as seen in examiner annotated fig 6 below);

a second piece is accommodated partially second channel (32 has partially second channel as seen in examiner annotated fig 6 below); and



Regarding claim 14, the combination of Taschenberg and Lefebvre discloses the seal system further comprising:

an oil source positioned to introduce oil to the passageway legs (Col 3, Lines 13 – 16 discloses means for supplying oil to the passageway).

Regarding claim 15, Taschenberg discloses the seal system being a dry face seal (46 is away from the seat face 34 and seal face of 20).

Regarding claim 16, Taschenberg discloses a gas turbine engine including the seal system wherein: 
the second member is a shaft (30 is rotating).

Regarding claim 17, Taschenberg discloses the gas turbine engine wherein the seal system further comprises:
an oil source positioned to introduce oil to the passageway legs (Col 3, Lines 13 – 16 discloses means for supplying oil to the passageway).

Regarding claim 18, Taschenberg discloses a method for using the seal system, the method comprising:
relatively rotating the second member to the first member about the axis (rotating 30 relative to 22, fig 4 about axis of 30, Col 2, Line 55 – Col 3, Line 5);
the rotation centrifugally driving a flow of oil through the passageway legs and from the passageway legs through the annular channel (Col 2, Line 55 – Col 3, Line 5); and 
the oil passing through the annular channel cooling the seat face (Col 2, Line 55 – Col 3, Line 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taschenberg alone.

Regarding claim 4, Taschenberg discloses the seal system wherein:
along a radial span of the seat face, the annular channel is spaced from the seat face (46 spaced from 34, fig 6).
Taschenberg does not disclose the annular channel is spaced by 1.0 mm to 6.0 mm from the seat face.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive the desirable range of 1.0 mm to 6.0 mm for the space limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide the cooling effect that is required for the seal assembly depending on the amount of friction that is generated between the seat face and the sealing face.  In re Aller, 105 USPQ 233.  

Regarding claim 8, Taschenberg discloses the seal system.
Taschenberg does not disclose wherein the second surface axially diverges from the first surface in the outward radial direction by 1.0° to 10.0°.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive the desirable range of 1.0 degrees to 10.0 degrees for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a controlled flow of oil through the channel thereby a better cooling effect for the sealing assembly.  In re Aller, 105 USPQ 233.  

Regarding claim 9, Taschenberg discloses the seal system wherein:
Taschenberg does not disclose the first surface axially diverges from the seat face in the outward radial direction by 2.0° to 8.0°.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive the desirable range of 2.0 degrees to 8.0 degrees for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a controlled flow of oil through the channel thereby a better cooling effect for the sealing assembly.  In re Aller, 105 USPQ 233.  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taschenberg in view of Amador et al. (U.S. Patent # 10352456).

Regarding claim 2, Taschenberg discloses the seal system.
Taschenberg does not disclose wherein: the seal is a carbon seal.
However, Amador teaches a similar seal system with a first member (14, fig 2), a second member (40, fig 2) and that the seal is a carbon seal (20, fig 2)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the seal of Taschenberg with that of Amador to provide a rigid seal with greater integrity.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taschenberg in view of Ueda et al. (U.S. PG Pub # 20090189355).

Regarding claim 3, Taschenberg discloses the seal system wherein:  the seat and seal are full annular (Taschenberg 100 and 104 are annular, fig 4).
Taschenberg does not disclose that the seat is steel.
However, Ueda teaches a similar seal system with a first member (7, fig 1), a second member (3, fig 1) and that the seat is steel (6 is made of steel, fig 1, Para 0063).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the seat of Taschenberg with that of Ueda to provide a rigid material for the seat of the seal for a tight enclosure for the seal.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taschenberg in view of Lighty (U.S. PG Pub # 20180087404).

Regarding claim 19, Taschenberg discloses the method.
Taschenberg does not disclose further comprising:
spraying the oil from a nozzle.
However, Lighty teaches a first member (210, fig 1), a second member (200, fig 1), a seal (seal ring, fig 1) and spraying the oil from a nozzle (abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to spray the oil of Taschenberg using the nozzle of Light to provide a source of the oil to flow through the passages (Lighty abstract).

Regarding claim 20, the combination of Taschenberg and Lighty discloses the method wherein:
the sprayed oil is centrifugally collected in a radially outwardly closed channel from which the passageway legs extend (Taschenberg as seen in examiner annotated fig 6 below).

    PNG
    media_image1.png
    621
    1016
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675